 


110 HR 1345 IH: To amend the Energy Employees Occupational Illness Compensation Program Act of 2000 to include certain former nuclear weapons program workers in the Special Exposure Cohort under the energy employees occupational illness compensation program.
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1345 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2007 
Mr. Higgins (for himself, Mr. Reynolds, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Energy Employees Occupational Illness Compensation Program Act of 2000 to include certain former nuclear weapons program workers in the Special Exposure Cohort under the energy employees occupational illness compensation program. 
 
 
1.FindingsCongress finds that— 
(1)employees working on Cold War-era nuclear weapons were employed in hundreds of facilities owned by the Federal Government and private sector producing and processing radioactive materials for use in the nuclear weapons program of the United States beginning in the mid-1940’s; 
(2)those atomic workers helped to build the nuclear arsenal that served as a deterrent to the Soviet Union during the Cold War, but many paid a high price in terms of their health; 
(3)during the Cold War, many atomic workers were exposed to radiation and placed in harm’s way by the Department of Energy and contractors, subcontractors, and vendors of the Department— 
(A)without the knowledge and consent of the workers; 
(B)without adequate radiation monitoring; and 
(C)without necessary protections from internal or external occupational radiation exposures; 
(4)due to the inequities posed by the factors described in paragraph (3) and the resulting potential harm, Congress legislatively designated classes of Cold War-era workers at the Paducah, Kentucky, Portsmouth, Ohio, Oak Ridge K–25, and the Amchitka Island test sites as members of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.); 
(5) 
(A)the contribution of the State of New York to the security of the United States throughout the Cold War was very significant; and 
(B)New York is home to 36 former atomic weapons employer facilities and sites of the Department of Energy that produced and processed radioactive materials, carried out classified research, operated nuclear reactors, and processed high level nuclear waste, 14 of which are located in the western region of New York; 
(6)research by the Department of Energy, the National Institute for Occupational Safety and Health, the Advisory Board on Radiation and Worker Health, and congressional committees indicates that— 
(A)workers at certain facilities were not adequately monitored for internal or external exposures to ionizing radiation to which the workers were exposed during the 1940's to 1960's; and 
(B)at other facilities, records were not maintained, are not reliable, or fail to measure the radioactive isotopes to which workers were exposed; 
(7)at Bethlehem Steel in Lackawanna, New York, an atomic weapons employer facility (as defined in section 3621 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l)), no personal radiation dosimetry monitoring records are available; 
(8)if it is determined that it is not feasible to estimate radiation dose with sufficient accuracy and there is a reasonable likelihood that a class of workers may have been endangered, the Secretary of Health and Human Services is authorized, after receiving advice from the Advisory Board on Radiation and Worker Health, to designate additional classes of workers as members of the Special Exposure Cohort under section 3626 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q); 
(9)the Secretary of Health and Human Services promulgated regulations on May 28, 2004, to establish procedures for classes of individuals to petition for membership in the Special Exposure Cohort; 
(10)section 3626(b) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q(b)) provides for the designation of an additional class of employees in the Special Exposure Cohort if it is not feasible to estimate with sufficient accuracy the radiation dose that the class received and there is a reasonable likelihood that the radiation dose may have endangered the health of members of the class; and 
(11)legislation is needed to provide additional parameters to the Secretary of Health and Human Services and the Advisory Board on Radiation and Worker Health for evaluating petitions for the Special Exposure Cohort in cases in which there is limited or nonexistent individual radiation exposure monitoring or an absence of records. 
2.Addition of classes of former nuclear weapons program workers in the Special Exposure Cohort under energy employees occupational illness compensation programSection 3626(b) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q(b)) is amended— 
(1)by inserting (A) after (1); 
(2)by redesignating paragraph (2) as subparagraph (B); 
(3)by striking the period at the end and inserting ; or; and 
(4)by adding at the end the following: 
 
(2) 
(A)subject to subparagraph (B), in the case of a class of employees employed at an atomic weapons employer facility or a Department of Energy facility during a period (in the aggregate) of at least 250 days (or a shorter duration connected to discrete events, as determined by the Secretary) during which— 
(i)the employees in the class had the potential for exposure to occupational ionizing radiation from production or processing materials related to atomic weapons, or engaged in research, development, testing, assembly, disassembly, decontamination, decommissioning, or waste management, or work related to such activities; and 
(ii) 
(I)fewer than 50 percent of the employees in the class were individually monitored on a regular basis (using reliable methods and procedures) under a formal health physics program for exposure to internal and external ionizing radiation for the types of radiation and specific radioactive isotopes to which the employees had the potential for exposure during the period when the employees were exposed; 
(II)individual internal and external exposure records for the types of radiation and specific radioactive isotopes to which the employees in the class were potentially exposed at the facility during the period when the employees were exposed are nonexistent or are not available; or 
(III)to the extent that a portion of individual internal or external records are available for the period from the facility, individual radiation doses cannot be reliably determined for greater than 2/3 of the employees in the class using the individual internal and external monitoring records from the facility; and 
(B)in the case of a class of employees employed at a facility for which the National Institute for Occupational Safety and Health has updated the report and made the determination described in section 3169(b)(4) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 42 U.S.C. 7384 note) during a period determined under the report, during which (as determined by the Secretary) the employees at the facility met the criteria described in clauses (i) and (ii) of subparagraph (A).. 
3.Regulations 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall modify the regulations and procedures of the Secretary relating to the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) to conform the regulations and procedures to section 3626(b)(2) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (as amended by section 2). 
(b)Bethlehem Steel site 
(1)Initiation of petitionNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall initiate a petition to include workers employed at the Bethlehem Steel site in Lackawanna, New York as a class to be included in the Special Exposure Cohort in accordance with section 3626(b)(2) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (as amended by section 2). 
(2)EvaluationThe evaluation of the petition shall be conducted in accordance with section 3626 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q). 
(c)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report that identifies the facilities, classes, and the number of claimants in each class who meet the criteria established under section 3626(b)(2) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (as amended by section 2) for membership in the Special Exposure Cohort. 
 
